            Case 1:21-cv-01918-AJN Document 11 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                               3/16/21
SOUTHERN DISTRICT OF NEW YORK


  Zeng,

                           Plaintiff,
                                                                                   21-cv-1918 (AJN)
                   –v–
                                                                                        ORDER
  Bowes,

                           Defendants.



ALISON J. NATHAN, District Judge:

          The parties are ordered to meet and confer on a proposed briefing schedule and submit a

joint letter with their proposed schedule by March 22, 2021. In the event that the parties cannot

agree on a proposed briefing schedule, the parties may include separate proposals in the joint

letter.

          Because Defendants have not yet appeared in this action, Plaintiff is ordered to serve this

Order on Defendants by March 17, 2021.



          SO ORDERED.

 Dated: March 16, 2021
        New York, New York                          ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge




                                                   1
